UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
CRAIG DAVALOS, Case No. 1:18-cv-611
Plaintiff, Dlott, J.
Litkovitz, M.J.
vs.
GREG MORGAN, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff Craig Davalos brings this pro se action against defendants Greg Morgan, the
Ohio Department of Motor Vehicles, and former Director of the Ohio Department of Public
Safety John Borne, in his official capacity, alleging a violation of his civil rights.' This matter is
before the Court on defendant Director of the Ohio Department of Public Safety’s motion for
judgment on the pleadings (Doc. 8), plaintiff's response in opposition (Doc. 15), and defendant’s
reply memorandum (Doc. 21).
I. Factual Allegations

Plaintiff's amended complaint alleges that on August 25, 2016, Hamilton County Sheriff
Sergeant Greg Morgan confiscated plaintiff's van without a warrant. The van was later
impounded by authorities. As it relates to defendant Director of the Ohio Department of Public
Safety, the amended complaint alleges:

[Director of the Ohio Department of Public Safety] through the policies at the

Bureau of Motor Vehicles, has made private ownership of my van impossible

without committing fraud or perjury; depriving and preventing me from ownership
of my property, the place where I shelter, without due process of law.

ek ok

In an attempt on 8-26-16 at The Ohio Department of Safety Bureau of Motor
Vehicles location at 1214 W. Kemper Road, Forest Park Ohio 45240 at about 10:00

 

' Defendant represents that Thomas J. Stickrath is the current Director of the Ohio Department of Public Safety.
(Doc. 21 at 1). Thus, defendant Stickrath is substituted for John Borne as a party. See Fed. R. Civ. P. 25(d).
a.m., due to internal rules and regulations supervised, administered and directed by
John Borne, has made it impossible for someone without a physical residence to
obtain a certificate of title without committing perjury and fraud on the application
for Certificate of Title, thereby allowing no procedure to obtain ownership,
registration or insurance.

(Doc. 3 at 2, 3), Plaintiff alleges that “[t]he policies of the Ohio Department of Safety Bureau of
Motor Vehicles has/is preventing me from owning my van, the place where I use to shelter.”
(Doc. 3 at 4). As relief, plaintiff seeks damages, an injunction ordering the return of plaintiff's
property, and a Court order requiring “the Ohio Bureau of Motor Vehicles to develop a
procedure and methodology for ownership of my van that has no valid place of residence to
apply for a Certificate of Title.” (/d. at 4).
II. The Motion for Judgment on the Pleadings should be Granted.

Courts apply the same analysis to motions for judgment on the pleadings under Rule
12(c) as they apply to motions to dismiss under Fed. R. Civ. P. 12(b)(6). See Warrior Sports,
Ine. v. Nat'l Collegiate Athletic Ass'n, 623 F.3d 281, 284 (6th Cir. 2010). “For purposes of a
motion for judgment on the pleadings, all well-pleaded material allegations of the pleadings of
the opposing party must be taken as true, and the motion may be granted only if the moving
party is nevertheless clearly entitled to judgment.” JPMorgan Chase Bank, N.A. v. Winget, 510
F.3d 577, 582 (6th Cir. 2007) (internal citation and quotation marks omitted)). However, the
Court need not accept as true legal conclusions or unwarranted factual inferences. Jd. (citing
Mixon v. Ohio, 193 F.3d 389, 400 (6th Cir. 1999)).

To withstand a Rule 12(c) motion for judgment on the pleadings, “a complaint must
contain direct or inferential allegations respecting all the material elements under some viable
legal theory.” Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 336 (6th Cir.

2007). “The factual allegations in the complaint need to be sufficient to give notice to the
defendant as to what claims are alleged, and the plaintiff must plead ‘sufficient factual matter’ to
render the legal claim plausible, i.e., more than merely possible.” Fritz v. Charter Twp. of
Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 677-78
(2009)). A “legal conclusion couched as a factual allegation” need not be accepted as true, nor
are recitations of the elements of a cause of action sufficient. Hensley Mfe. v. ProPride, Inc.,
579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007)). Although the plaintiff need not plead specific facts, the “[f]actual allegations must be
enough to raise a right to relief above the speculative level” and to “state a claim to relief that is
plausible on its face.” Jd. (quoting Twombly, 550 U.S. at 555, 570). A plaintiff must “plead[ ]
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Jd. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

It is well-settled that a document filed pro se is “to be liberally construed” and that a pro
se complaint, “however inartfully pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers [.]” Erickson, 551 U.S. at 94 (quoting Estelle v. Gamble, 429 U.S.
97, 106 (1976)). However, the Sixth Circuit has recognized that the Supreme Court’s liberal
construction case law has not had the effect of “abrogat[ing] basic pleading essentials” in pro se
suits. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

Attached to defendant’s answer is a letter from plaintiff to the Ohio Department of
Safety, Bureau of Motor Vehicles dated June 7, 2018, which clarifies the factual circumstances

surrounding plaintiff's pro se complaint.” (Doc. 7 at 6-9). In the letter, plaintiff states that he has

 

* “Documents attached to the pleadings become part of the pleadings and may be considered on a motion to dismiss”
without converting the motion into one for summary judgment. Commercial Money Ctr., Inc. v. Illinois Union Ins.
Co., 508 F.3d 327, 335 (6th Cir. 2007) (citations omitted). “[A] court may rely on documents outside the pleadings,
if those documents ‘simply [fill] in the contours and details of the plaintiff's complaint, and [add] nothing new,’
without converting the motion to dismiss into a motion for summary judgment.” Bd. of Trustees Sabis Int’] Sch. v.

3
been homeless since 2003 and had been living in his van when it was confiscated by the
Hamilton County Sheriff's Department on August 25, 2016. Plaintiff was advised he would
need proof of ownership of the vehicle, i.c., a title or current registration, before the van would
be released to him. Plaintiff possessed the previous owner’s certificate of title, a bill of sale in
plaintiff's name, and the release of lien from the previous owner. Plaintiff was advised that these
documents were not acceptable. When plaintiff went to register the vehicle in his name, he was
advised by an employee of the Bureau of Motor Vehicles that he would need to supply a valid
State of Ohio street address. Plaintiff states that he is homeless and did not have a physical street
address. Plaintiff states he would have to supply a “false” address, signed under penalty of
perjury, to get the van titled in his name so he could retrieve it from the impound lot, which he
refused to do. Plaintiff then had an individual in his home state of Michigan obtain a Michigan
Certificate of Title for the vehicle in that individual’s name. The individual retrieved the van
from the impound lot and plaintiff now possesses the van. Plaintiff states he has no option to
obtain “legal” ownership of the van without committing perjury.

Defendant Director of the Ohio Department of Public Safety seeks judgment on the
pleadings on the basis that: (1) plaintiff lacks standing to bring this action as his claim no longer
presents a live case or controversy because plaintiff's vehicle is now titled, and (2) plaintiff fails
to state a claim upon which relief can be granted because he has not alleged that the Director of

the Ohio Department of Public Safety has committed any violation of state or federal law. (Doc.

8 at 2).

 

Montgomery, 205 F. Supp. 2d 835, 843 (S.D. Ohio 2002) (quoting Yeary v. Goodwill Indus.-Knoxville, Inc., 107
F.3d 443, 445 (6th Cir. 1997)).
Defendant contends that plaintiff has received all of the relief to which he would be
entitled because “[p]laintiff has received his Certificate of Title and regained ownership of his
vehicle.” (Doc. 8 at 8, citing Brownlow v. Schwartz, 261 U.S. 216, 217 (1923)). Contrary to
defendant’s assertion, plaintiff does not allege he has gained title and ownership of the vehicle.
Rather, an individual residing in Michigan titled the vehicle in his own name and not in
plaintiff's name. (Doc. 7 at 8). This is not a ground for granting defendant judgment on the
pleadings.

Defendant also contends that plaintiff's complaint fails to state a claim for relief against
him. First, defendant argues that the Director of the Ohio Department of Public Safety is not the
proper defendant. Defendant alleges that Ohio Rev. Code § 5502.01(A) grants the Ohio
Department of Public Safety the power to “administer and enforce the laws relating to the
registration, licensing, sale, and operation of motor vehicles and the laws pertaining to the
licensing of drivers of motor vehicles.” (Doc. 21 at 3). While the Director of the Department of
Public Safety is the chief executive and administrative officer of the department, see Ohio Rev.
Code § 5502.011(B), the Registrar of the Bureau of Motor Vehicles (BMV) “shall issue rules as
the registrar determines necessary to ensure uniform and orderly operation of this chapter and to
ensure that the identification of each applicant for a certificate of title is reasonably accurate.”
Ohio Rev. Code § 4505.02. The Registrar is empowered to prescribe the form of an application
for a certificate of title and the corresponding procedures and methodologies. See Ohio Rev.
Code § 4505.06. Defendant asserts that the Registrar, and not the Director of the Ohio
Department of Public Safety, is the proper party in this matter but has not been named as a party.

Second, defendant contends plaintiff's complaint has not alleged a violation of state or

federal law. (Doc. 8 at 8). Defendant argues that even if plaintiff had sued the proper party, i.e.,
the Registar, Ohio law requires that an application for Certificate of Title must include the
applicant’s full physical address. See Ohio Rev. Code § 4505.07(B)(5) (“Every certificate of
title... shall contain . . . [t]he name and address of the owner, in full’). Defendant characterizes
plaintiff's claim for relief as one seeking to “do the work of the Ohio legislature and rewrite the
Ohio Revised Code as it pertains to the regulation of Certificate of Title law.” (Doc. 8 at 8).
Defendant contends that by requesting this Court to order the Director of the Department of
Public Safety to develop a procedure for titling vehicles to individuals with no valid place of
residence, plaintiff is asking this Court to order the defendant to implement a policy that violates
Ohio law.

Liberally construing plaintiff's pro se complaint, it appears that plaintiff claims that the
Ohio law requiring him to have a physical street address to obtain a Certificate of Title to prove
he owns his motor vehicle violates his due process rights under the United States Constitution as
applied. The essence of his claim is that he was denied the opportunity to obtain proof of
ownership of his property under the Ohio law because he is a homeless person who resides in his
van and has no fixed street address. Thus, contrary to defendant’s argument, plaintiff is alleging
a violation of his constitutional rights—he is challenging the constitutionality of the Ohio law as
applied to him.

It also appears that defendant Director of the Ohio Department of Public Safety is a
proper party defendant in this case. “It is well-settled that when a plaintiff seeks to challenge the
constitutionality of a state statute, the proper defendant for that suit is the state official or agency
that enforced the allegedly unconstitutional statute against the plaintiff.” Putnam v. Davies, 169
F.R.D. 89, 98 (S.D. Ohio 1998). Under Ohio law, the Director of the Ohio Department of Public

Safety is empowered to “administer and enforce the laws relating to the registration, licensing,
sale, and operation of motor vehicles and the laws pertaining to the licensing of drivers of motor
vehicles.” Ohio Rev. Code § 5502.01(A) (emphasis added). As defendant has the authority to
enforce the allegedly unconstitutional statute against plaintiff, plaintiff's claims against the
Director of the Ohio Department of Public Safety should not be dismissed at this juncture.?

Based on the foregoing, it is RECOMMENDED defendant’s motion for judgment on the

pleadings (Doc. 9) be DENIED.

Date: ah2lt4 Erin x
Karen L. Litkovitz

United States Magistrate Judge

 

 

* The Court declines to address whether plaintiff's amended complaint states a claim for relief under the Due
Process Clause in the absence of briefing by the parties.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

CRAIG DAVALOS, Case No. 1:18-cv-611

Plaintiff, Dlott, J.

Litkovitz, M.J.

VS.
GREG MORGAN, et al.,

Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
